Citation Nr: 0324516	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from October 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was last before the Board in April 2001, when the 
Board granted reopening of the claim for service connection 
for low back disability and remanded the reopened claim for 
further RO action.  


REMAND

The claims folder contains copies of VA outpatient treatment 
records dating from July and August 1978 which relate to 
medical problems not at issue in the current appeal.  
However, in his initial claim received in June 1989, the 
appellant indicated that he had been receiving treatment for 
his low back complaints at the VA Medical Center (MC) in 
Muskogee beginning in May 1989, and he requested that these 
records be obtained and reviewed.  He later indicated (see VA 
Form 9, dated in November 1989) that he had also received 
treatment for his low back at the Muskogee VAMC in 1977.  
Copies of records pertaining to this alleged treatment are 
not of record, nor does the record reflect that the RO has 
attempted to obtain such copies.  

In addition, the VA physician who provided a medical opinion 
in May 2002 concerning the etiology of the veteran's low back 
disability stated that, "it is not as likely as it is that 
the present lower back disability is service connected."  
This statement is confusing and legally insufficient.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should attempt to obtain 
copies of all VA medical treatment 
records pertaining to the treatment of 
the appellant's low back complaints 
dating from 1973 up to the present, 
including the relevant medical records 
from the Muskogee VAMC dating from 1977 
and 1989.  

2.  If the veteran identifies any other 
outstanding records pertinent to his 
claim, the RO should take appropriate 
steps to obtain copies of those records 
as well.

3.  If the RO is unable to obtain any 
records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide copies of the outstanding 
records.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be returned to 
the VA physician who reviewed the file in 
May 2002, or to another physician with 
appropriate expertise, in order to obtain 
a medical opinion as to whether it is 
(a)likely, (b)less likely than not, or 
(c)as likely as not, that the appellant's 
current low back disability is 
etiologically related to service.  The 
rationale for this opinion must also be 
provided.  

5.  The RO should then undertake any 
other development it determines to be 
warranted and then readjudicate the claim 
seeking service connection for low back 
disability.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no further action 
unless he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




